Title: To James Madison from Lafayette, 21 November 1811
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear Sir
Paris 21h November 1811
It is a Good fortune for me to Arrive from La Grange in time to improve the Opportunity that is just Going. I ardently Wish the frigate May Soon follow the Flash With Satisfactory Accounts. Hitherto the Emperor Has been on His travels So that Mr. Barlow Could Not be presented before last Sunday. His personal Reception Has been the Most Agreable His friends and the friends to His business Might Wish for. The Regard Expressed by the Emperor for His Merit, His Sentiments, His productions Appears to me a Good omen for the Communications that are Going to take place. I Hope His old Acquaintances in the imperial administration Will not Content themselves With their friendly Welcomes and Will Assist, as far as With Bonaparte Assistance May be Given, in the Grand objects of His Mission. I feel My Wishes Encouraged—May they be Completely fulfilled!
As to My private Concerns, I Have Made in Holland a New attempt for a Loan and am not Without Expectation of Some Success. It becomes the more important and Urging that the remaining patents be obtained and forwarded, as a part of the Monney, Must be Withheld Untill the two titles of thousand acres in the Vicinity of pointe Coupee be joined to the four Remaining in my Hands. I know You Will Also Have the Goodness to Urge the Location and put in order the patent for the part Near the town. I Have been Very Sorry to Hear Mr. duplantier Has been Unfortun⟨ate⟩ in Some business of His own. It May Have Necessitated Some delay but Has not, I Am Sure, Lessened His kind zeal in the Management of my Affairs.
Be pleased to Remember me to all our friends, make my Respects Acceptable to Mrs. Madison, and believe With Equal Attachment, Gratitude, and Respect Your most Affectionate friend
Lafayette
